  Case 15-28381       Doc 88   Filed 09/03/20 Entered 09/04/20 09:20:29             Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )               BK No.:     15-28381
Tracey Mayfield                              )
                                             )               Chapter: 13
                                             )
                                                             Honorable Timothy Barnes
                                             )
                                             )
               Debtor(s)                     )

                                        Order Modifying Plan

        This matter coming to be heard on the Debtor's Motion to Modify Confirmed Plan, this Court
having jurisdiction with due notice having been given, it is hereby ordered that the Chapter 13 Plan base
is reduced to $43,204.95.




                                                          Enter:


                                                                   Timothy A. Barnes
Dated: September 03, 2020                                          United States Bankruptcy Judge

 Prepared by:
 Dale A. Riley
 Geraci Law, LLC
 55 E. Monroe, Suite 3400
 Chicago, IL 60603
